                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ROBERT MERCOGLAN,

                  Plaintiff,

v.                                                           Case No: 2:18-cv-209-FtM-38MRM

CHARLOTTE COUNTY BOARD OF
COUNTY COMMISSIONERS,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendant Charlotte County’s Motion to Dismiss Counts IV, VI,

and VII of Plaintiff Robert Mercoglan’s Third Amended Complaint and Unopposed Motion

to Strike Plaintiff’s Claims for Punitive Damages in Counts III, IV, and V. (Doc. 45).

Mercoglan does not oppose dismissing Counts IV, VI, and VII. (Doc. 46). Nor does he

object to striking his claims for punitive damages in Counts III, IV, and V. Having carefully

considered the parties’ briefs, applicable law, and the record, the Court will grant Charlotte

County’s motion.

        Accordingly, it is now

        ORDERED:

        (1) Defendant Charlotte County’s Motion to Dismiss Counts IV, VI, and VII of

            Plaintiff Robert Mercoglan’s Third Amended Complaint and Unopposed Motion


1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
         to Strike Plaintiff’s Claims for Punitive Damages in Counts III, IV, and V (Doc.

         45) is GRANTED.

      (2) Mercoglan is DIRECTED to file a Fourth Amended Complaint that complies

         with this Opinion and Order on or before October 19, 2018. Defendant must

         file an answer on or before October 24, 2018.

      DONE and ORDERED in Fort Myers, Florida this 15th day of October 2018.




Copies: All Parties of Record




                                           2
